Title: [Diary entry: 2 November 1770]
From: Washington, George
To: 

Novr. 2d. We proceeded up the River with the Canoe about 4 Miles more, & then incampd & went a Hunting; killd 5 Buffaloes &

wounded some others—three deer &ca. This Country abounds in Buffalo & wild game of all kinds; as also in all kinds of wild fowl, the⟨re⟩ being in the Bottoms a great many small grassy Ponds or Lakes which are full of Swans, Geese, & Ducks of different kinds. Some of our People went up the River 4 or 5 Miles higher & found the same kind of bottom on the West side, & we were told by the Indians that it continued to the Falls which they judgd to be 50 or 60 Miles higher up. This Bottom next the Water (in most places) is very rich. As you approach to the Hills you come (in many) to a thin white Oak Land, & poor. The Hills as far as we coud judge were from half a Mile to a Mile from the River; poor & steep in the parts we see, with Pine growing on them. Whether they are generally so, or not, we cannot tell but I fear they are.